Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/6/2022 has been fully considered and is attached hereto.

Specification
The disclosure is objected to because of the following informalities:

The written description does not call out the first and second pipelines recited in claims 1, 21, and 22 and shown in Fig 8A.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 13, 19, 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8,441,789 – hereinafter, “Wu”) in view of Zheng et al. (US 10,605,541 – hereinafter, “Zheng”).
With respect to claims 1, 5, 19, 22 and 26, Wu teaches (In Fig 5) a system, comprising: a first heat pipe (130) configured to transfer heat away from ambient air of a data center to cool the ambient air circulating in the data center to cool devices of the data center; and a fluid interface component (Not shown but the interface which allows the coolant within the cooling pipeline (152) to interface with the heat pipe 130) thermally coupled to the first heat pipe and configured to cool the first heat pipe via a coolant fluid circulating in the data center (Col. 4, l. 59 – Col. 5, l. 11), a first pipeline (Portion of 152 between 130 and 150) configured to carry the coolant fluid warmed by the first heat pipe to a cooler (150) configured to cool the coolant fluid; and a second pipeline (Portion of 152 between 150 and 130) configured to carry the coolant fluid cooled by the second cooler (150) to the first heat pipe configured to transfer the heat away from the ambient air of the data center.  Wu fails to specifically teach or suggest the presence of a second heat pipe in the first pipeline, the second heat pipe configured to cool the coolant fluid (cls. 1, 22), that the second heat pipe is configured to cool the coolant fluid via air (cls. 5 and 26), and that the second heat pipe is configured to release the transferred heat to an outdoor airstream separate from the ambient air circulating in the data center.  Zheng, however, teaches (In Fig 1) a pipeline carrying a warmed coolant fluid (28, Col. 6, ll. 53-56) which is routed to a heat pipe (12) configured to cool the coolant fluid (28, Col. 6, ll. 4-9) via air (Col. 6, ll. 4-10) wherein the heat pipe (12) is configured to release the transferred heat to an outdoor airstream separate from an ambient air circulating in a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zheng with that of Wu, such that the warmed coolant fluid of Wu is cooled via a second heat pipe, as taught by Zheng, since doing so would allow for the warmed coolant fluid to be cooled in a passive manner.  Further, adding the second heat pipe to the first pipeline would reduce the load on the cooler (150) of Zheng and would also serve as a backup in the event that the cooler fails.
With respect to claim 3, Wu further teaches that the first heat pipe is configured to transfer the heat away from the ambient air via a first thermal interface section (134) of the first heat pipe and transfer the heat to a second thermal interface section (132) of the first heat pipe thermally coupled to the fluid interface component (See Fig 3).
With respect to claim 4, Wu further teaches that the heat transfer between the first thermal interface section (134) and the second thermal interface section (132) is achieved at least in part via a phase transition of a content within the first heat pipe (Col. 3, ll. 25-42).
With respect to claim 7, Wu further teaches that the first heat pipe (130) is configured to transfer the heat away from the ambient air as the ambient air flows from a hot aisle (Center aisle between the two racks 200) of the data center to the first heat pipe and out to a cold aisle (Space between a rack 200 and the wall of the data center) of the data center (See Fig 2D).
With respect to claim 13, Wu further teaches a fan (180) configured to force the ambient air over the first heat pipe.
With respect to claim 24, Wu further teaches that the first heat pipe is configured to transfer the heat away from the ambient air via a first thermal interface section (134) of the first heat pipe and transfer the heat to a second thermal interface section (132) of the first heat pipe.
With respect to claim 25, Wu further teaches that the heat transfer between the first thermal interface section (134) and the second thermal interface section (132) is achieved at least in part via a phase transition of a content within the first heat pipe (Col. 3, ll. 25-42).

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zheng and further in view of Vasiliev, Jr. (US 2011/0067843 – hereinafter, “Vasiliev”)
With respect to claims 2 and 23, Wu as modified by Zheng teaches the limitations of claims 1 and 22 as per above but fails to specifically teach or suggest the limitations of claims 2 and 23.  Vasiliev, however, teaches a heat pipe which has a coil shape (¶ 0046).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasiliev with that of Wu, such that the first heat pipe has a heat pipe coil section, as taught by Vasiliev, since doing so would allow for more heat pipe within a given volume (IE, because the heat pipe is coiled within a volume, more heat pipe is available in the volume as compared to a straight heat pipe passing through the volume).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zheng and further in view of Nakatani (JP 2015021633 – cited on the IDS filed 8/25/2021).
With respect to claim 8, Wu as modified by Zheng teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 8.  Nakatani, however, teaches (In Fig 2) placing a heat pipe heat exchanger (8) within an overhead space above a hot aisle (HA) of a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatani with that of Wu, such that the heat pipes of Wu are placed above the hot aisle of the data center, as taught by Nakatani, since doing so would place the heat pipes in a position where they are easily accessible and not directly above racks within the data center thus reducing the chance that if one or more of the heat pipes fail that they will cause damage to devices within the racks.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zheng and further in view of Jing et al. (US 10,617,040 – hereinafter, “Jing”).
With respect to claim 9, Wu as modified by Zheng teaches the limitations of claim 1 as per above and Wu further teaches that the first heat pipe (130) is configured to transfer the heat away from the ambient air as the ambient air flows from a hot aisle of the data center to the first heat pipe (See Fig 2D) but fails to specifically teach or suggest that the air then flow out to an overhead plenum of the data center.  Jing, however, teaches (In Fig 5) hot air which flows from a hot aisle into a heat exchanger (11) and then out to an overhead plenum (12) of a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jing with that of Wu, such that after the air flows over the heat pipe it then flows into an overhead plenum, as taught by Jing, since doing so would allow for the airflow exiting the heat pipe to be better controlled.  For example, the airflow could exit the heat pipe and enter the plenum instead of immediately being reintroduced to the top of the server rack which could provide problems with cooling components toward the bottom of the rack.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zheng and further in view of Tozer et al. (US 7,903,404 – hereinafter, “Tozer”).
With respect to claim 21, Wu teaches (In Fig 5) a system, comprising: a first heat pipe (130) located in a first room of a data center (100) and configured to transfer heat away from ambient air of the data center to cool the ambient air circulating in the data center to cool devices of the data center; and a cooler (150); a first pipeline (Portion of 152 between 130 and 150) configured to carry a coolant fluid warmed by the first heat pipe to the cooler configured to cool the coolant fluid; and a second pipeline (Portion of 152 between 150 and 130) configured to carry the coolant fluid cooled by the cooler to the first heat pipe configured to transfer heat away from ambient air of the data center.  Wu fails to specifically teach or suggest the presence of a second heat pipe in the first pipeline and that the second heat pipe is located in a second room of the data center different from the first room.  Zheng, however, teaches (In Fig 1) a pipeline carrying a warmed coolant fluid (28, Col. 6, ll. 53-56) which is routed to a heat pipe (12) configured to cool the coolant fluid (28, Col. 6, ll. 4-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zheng with that of Wu, such that the warmed coolant fluid of Wu is cooled via a second heat pipe, as taught by Zheng, since doing so would allow for the warmed coolant fluid to be cooled in a passive manner.  Further, adding the second heat pipe to the first pipeline would reduce the load on the cooler (150) of Zheng and would also serve as a backup in the event that the cooler fails.  With respect to the second heat pipe being in another room different from the room of the first heat pipe, Tozer teaches a data center (100) with a heat exchanger (112) used to cool fluid from components in a data center which is located in a second room (110) which is different from a first room (104).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tozer with that of Wu as modified by Zheng, such that the second heat pipe of modified Wu is placed in a second room, different from the first room, as taught by Tozer, since doing so would allow for the second heat pipe to be sheltered from the elements.

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “The references do not teach "a second heat pipe"; "a first pipeline configured to carry the coolant fluid warmed by the first heat pipe to the second heat pipe configured to cool the coolant fluid"; and "a second pipeline configured to carry the coolant fluid cooled by the second heat pipe to the first heat pipe configured to transfer the heat away from the ambient air of the data center" as amended in claim 1.” (Present remarks page 5) the Examiner respectfully disagrees and notes the above rejection to claim 1.  Indeed, Wu teaches many of the limitations of claim 1 except for the second heat pipe being in the first pipeline.  This deficiency, however, is remedied by Zheng which teaches placing a heat pipe in a coolant line to provide cooling to the heated liquid in the coolant line.  Accordingly, claim 1 is believed to be prima facie obvious in view of Wu and Zheng.
	With respect to the Applicant’s remarks to claims 21 and 22 (Present remarks page 6) the Examiner notes that claim 22 is believed to be prima facie obvious for the reasons stated immediately above.  Claim 21 further requires that the first heat pipe and the second heat pipe be located in different rooms of the data center – an additional deficiency of Wu, however this is remedied by Tozer.  Thus claim 21 is believed to be prima facie obvious in view of Wu, Zheng, and Tozer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835